Filed 7/29/22 P. v. Stiles CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                       2d Crim. No. B311291
                                                                (Super. Ct. No. 19F-09422
     Plaintiff and Respondent,                                  (San Luis Obispo County)

v.

CHELSEA STILES,

     Defendant and Appellant.


       Chelsea Stiles appeals a judgment following conviction of
gross vehicular manslaughter while intoxicated; assault with a
deadly weapon (four counts); leaving the scene of a vehicle
collision; child abuse with personal use of a deadly weapon (motor
vehicle); and possession of a controlled substance. (Pen. Code,1
§§ 191.5, subd. (a), 245, subd. (a)(1), 273a, subd. (a), 12022, subd.
(b)(1); Veh. Code, § 20001, subd. (a); Health & Saf. Code, § 11350,
subd. (a).)


       All further statutory references are to the Penal Code
         1

unless otherwise indicated.
       This appeal concerns Stiles’s traffic collisions with two
vehicles in the early evening of December 1, 2019. Stiles rammed
into the back of a vehicle containing four members of the DiCarlo
family, disabling their vehicle, and forcing them from the
roadway. Seconds later, Stiles drove into the opposing traffic
lane at high speed and collided with a vehicle driven by Terry
Tilton. That collision resulted in a “fireball” explosion, killing
Tilton immediately. Following the collision, laboratory testing of
Stile’s blood revealed the presence of cocaine and marijuana. On
appeal, Stiles challenges the trial court’s failure to direct an
immediate readback of a defense expert’s testimony, the
admission into evidence of her statements made at the scene and
hospital to a police officer, and the application of Senate Bill No.
567 to her aggravated sentence. We reject these contentions and
affirm.
             FACTUAL AND PROCEDURAL HISTORY
       Stiles and Daniel Shaffer had an intimate relationship and,
in 2018, had a daughter H. In early 2019, Stiles and H. lived
with Shaffer, his father, and Stiles’s older daughter S. in Arroyo
Grande. Stiles and Shaffer used cocaine frequently but spoke of
limiting or ending their use.
       In June 2019, Stiles and Shaffer argued, and Stiles and H.
moved into her parents’ home. In November 2019, Stiles and H.
moved to Bakersfield.
       On November 30, 2019, Stiles brought H. to Arroyo Grande
to visit Shaffer. At the Shaffer residence, Stiles entered the home
and retrieved belongings. She then sat outside on the sidewalk
curb and spoke on her telephone; she also stared angrily at
Shaffer, cursed, and appeared “demonic.” Stiles then entered the
residence and took H. She claimed that the family had placed a




                                 2
curse on her (Stiles). As Stiles left, Shaffer warned her that she
needed to control her anger and that she had a drug problem.
Stiles and Shaffer soon exchanged text messages in which Stiles
made nonsensical, angry, and strange statements. Shaffer
became concerned about Stiles’s mental health and her use of
drugs.
       Around 6:00 p.m. that evening, Joan Schilling drove along
Noyes Road in Arroyo Grande when she noticed Stiles parked on
the side of the road. As she passed Stiles’s sports utility vehicle,
Stiles followed her into her neighborhood and blocked Schilling’s
security gate. Schilling went inside her residence and informed
her husband, who then went outside and saw Stiles parked at the
second security gate to the property. Stiles then drove away and
Mr. Schilling followed and telephoned the police emergency
dispatcher. He continued to follow Stiles’s vehicle as she twice
collided with the DiCarlo vehicle ahead of her and then braked.
                  Collision with the DiCarlo Vehicle
       Germano DiCarlo, his wife Jacilyn, and their two children
were in their family vehicle driving to the San Luis Obispo
airport. Stiles drove her vehicle at high speed behind them,
flashing her headlights. DiCarlo had no roadside shoulder on
which to stop and he continued to drive the speed limit. Stiles
then “slammed” into the back of the DiCarlo vehicle twice. The
second collision disabled the vehicle and DiCarlo drove to the side
of the road. Jacilyn telephoned the police emergency dispatcher
and reported the incident.
                    Collision with Tilton Vehicle
       As Mr. Schilling was speaking to the police dispatcher,
Stiles drove into the opposing lane and struck a pickup truck
driven by Terry Tilton. The truck exploded and Tilton died




                                 3
immediately from blunt force trauma. Schilling informed the
dispatcher that Stiles “swerved right into” Tilton’s vehicle.
                       Aftermath of Collisions
       At the scene, Stiles spoke with Samaritan motorists,
Jacilyn DiCarlo, first responders, and California Highway Patrol
(CHP) Officer Trevor Ashby. Jacilyn DiCarlo questioned Stiles as
to why she slammed into their vehicle. Stiles stated that she did
it on purpose but did not know why. Stiles spoke in a normal
tone of voice but appeared disconnected.
       Stiles informed responding paramedics that she was in
pain, but they did not see any visible injuries. A paramedic
believed that she was in a manic state; her statements did not
suggest a head injury. Stiles gave her birth year as the current
year and stated that H. was not her child. She also stated that
she had consumed alcohol and cocaine prior to driving and that
she wanted to die.
       Officer Ashby responded to the incident and spoke with
Stiles in the ambulance. Stiles stated that she had consumed
rum but Ashby did not detect any alcohol odor. At the hospital,
Stiles informed Ashby that she had used cocaine several hours
earlier. She also admitted that she had caused the collision on
purpose and wanted to kill herself. Stiles did not respond to
some of Ashby’s questions, and to other questions, her responses
were unintelligible.
       On December 2, 2019, Kyle Webb, a social worker with
Child Welfare Services, interviewed Stiles. Among other
statements, Stiles admitted driving too fast and causing the
Tilton collision. She also stated that she had “more than enough
time to get out of the way,” but “just didn’t.”




                               4
       Crime investigators found Stiles’s purse inside her vehicle.
It contained her passport, a baggie containing 0.25 grams of
cocaine, and a straw-like object containing white powdery
residue. Testing of Stiles’s blood at the hospital revealed cocaine,
cocaine byproduct, and marijuana. The estimated time of
ingestion of the cocaine was within 10 hours of the collisions.
       Members of an accident reconstruction investigation team
testified regarding their findings and conclusions. CHP Officer
Alex Banks concluded that the skid marks on the roadway from
Stiles’s vehicle occurred after the collision with Tilton. He opined
that Stiles’s vehicle may have been steered to the left toward
oncoming traffic. CHP employee Larry Iunker examined Stiles’s
vehicle and concluded that it was well maintained, recently
serviced, and had no mechanical issues. CHP Officer Scott
Peterson examined the data retrieval systems in Stiles’s vehicle
and concluded that she was traveling at full throttle at 73 miles
per hour when she collided with the DiCarlo vehicle. Peterson
also concluded that Tilton applied emergency braking at least
three seconds before the collision.
                           Defense Evidence
       Stiles testified that she was overwhelmed by the stress of
Shaffer’s abusive behavior and consequently moved to
Bakersfield. She stated that on the night of the collisions, she
used only one line of cocaine which made her more alert. Stiles
testified that she recalled hitting her head on the steering wheel
during the two collisions with the DiCarlo vehicle, but that she
had no memory of the Tilton collision. Stiles also offered unusual
explanations of her strange communications to Shaffer and
family members as well as her suspicions regarding others.




                                 5
       Doctor Catherine Ward, a neuropsychologist, reviewed
Stiles’s medical records and interviewed Stiles and her family
members. Ward opined that Stiles was experiencing bipolar
disorder with psychotic and anxiety features before, at the time
of, and following the collisions. Ward stated that Stiles’s odd
behavior, nonsensical responses to investigators and first
responders, and her strange text messages were symptoms of
erratic and paranoid thinking. Ward also opined that Stiles
suffered from a diffuse mild or moderate brain injury following
the collisions that affected the reliability of her statements.
                 Conviction, Sentencing, and Appeal
       With the exception of a murder charge on which jurors
could not agree, the jury convicted Stiles of all charges.2 The trial
court dismissed the murder charge on the prosecutor’s motion
and on its own motion dismissed the lesser offense charge of
driving under the influence causing injury. (§ 187, subd. (a)
(count 1); Veh. Code, § 23153, subd. (f) (count 3).) The court
sentenced Stiles to 15 years 8 months imprisonment, consisting
in part of an upper term of 10 years for gross vehicular
manslaughter. The court imposed various fines and fees and
awarded Stiles 550 days of presentence custody credits.
       Stiles appeals and contends that the trial court erred by: 1)
not timely responding to the jury request for a readback of the
defense neuropsychologist’s testimony; 2) admitting evidence of
her involuntary statements made at the scene and hospital; and
3) imposing an upper term sentence without considering
mitigating factors or recent ameliorative legislation. She also
asserts that cumulative error denied her a fair trial.

      2The jury was divided 11 to 1 in favor of a conviction of
second degree murder.



                                 6
                            DISCUSSION
                                   I.
       Stiles argues that the trial court failed to promptly notify
counsel and improperly responded to the jury’s request for a
timely readback of Ward’s testimony. She contends that the
error violated section 1138 and her federal and state
constitutional rights to due process of law and a fair trial. Stiles
points to the importance of Ward as a critical witness and asserts
that the error was prejudicial.
       Prior to deliberations, the trial court instructed that the
jury could request a readback of testimony or stipulations.
(CALCRIM No. 202.) At 9:58 a.m. on December 7, 2020, the
second day of deliberations, the jury submitted a request for a
readback of Ward’s testimony. A few minutes later, the jury
recessed at 10:05 a.m. and the bailiff informed the court that a
juror was ill. The court instructed the bailiff to send the ill juror
home. The court then held a hearing and the parties agreed to
send the remaining jurors home. It was then 10:45 a.m., about
45 minutes following the jury’s written readback request.
       Jury deliberations resumed the following day, December 8,
2020, but no readback of Ward’s lengthy testimony was given.
The court clerk asked the bailiff to ask the jury whether it was
requesting a full readback or a partial readback of Ward’s
testimony. The jury never responded.
       On December 9, 2020, the fourth day of deliberations, the
trial court realized that defense counsel was unaware of the
jury’s note regarding the Ward testimony readback. The court
apologized to counsel and stated that the entire testimony of




                                  7
Ward would be read.3 The court’s note to the jury stated: “The
testimony of Dr. Ward will be read to you shortly.”
Approximately 20 minutes later, the court reporter entered the
jury room to read Ward’s testimony. She left the room at the
jury’s request when a juror asked if he could ask her a question.
She replied no and stated that any question must be in writing to
the court. A few minutes later, the jury sent a note to the court
stating that it “no longer need[ed]” the readback.
       Stiles then moved for a mistrial, arguing that the two-day
delay in responding to the jury’s request for readback violated
section 1138 and her constitutional rights to due process of law
and a fair trial. The trial court denied the motion but
acknowledged that it erred by not notifying counsel of the
readback request made two days earlier. The court then
suggested, and defense counsel agreed, that the court would
inform the jury that Ward’s testimony or that of any other
witness was available for readback at any time. The court then
did so in writing. Later that day, after six hours of deliberation,
the jury reached its verdicts except for count 1, murder, upon
which it was unable to reach a unanimous verdict.
       Section 1138 provides: “After the jury have retired for
deliberations, if there be any disagreement between them as to
the testimony, or if they desire to be informed on any point of law
arising in the case, they must require the officer to conduct them

      3 This response occurred approximately one day after the
jury returned to court following a juror’s illness. The court
recessed the morning of December 7, 2020, due to illness; on
December 8, 2020, there was a readback of Stiles’s testimony but
not that of Ward. The following day, December 9, 2020, the court
sent the court reporter into the jury room to read back Ward’s
testimony, but the jury dismissed her.



                                 8
into court. Upon being brought into court, the information
required must be given in the presence of, or after notice to, the
prosecuting attorney, and the defendant or his counsel, or after
they have been called.”
       The trial court did not abridge Stiles’s statutory or
constitutional rights by not immediately informing counsel and
responding to the jury’s note. Although the preferable practice is
to notify counsel of all mid-deliberation inquiries, a statutory or
constitutional violation occurs only where the court provides the
jury with instructions or evidence during deliberations without
first consulting counsel. (People v. Mickle (1991) 54 Cal.3d 140,
174 [during deliberations, jury requested definition of first and
second degree murder; trial court responded without notifying
counsel that it would reread instructions if jury wished to return
to court].) Here, as in Mickle, the jury never responded to the
court’s offer to reread instructions or testimony. (Ibid. [“We can
only assume that the jury, upon reflection, was satisfied” with the
information already provided].)
       Although the jury twice requested readbacks of Stiles’s
testimony, it did not accept the trial court’s offer to read back
Ward’s testimony. The court never indicated it would not provide
a readback and the bailiff merely asked the jury to clarify
whether it was requesting all or a portion of Ward’s testimony.
Stiles’s claim that the court’s request for clarification was a
rejection of the jury’s readback request is “speculative and
implausible.” (People v. Mickle, supra, 54 Cal.3d at p. 174.)
                                  II.
       Stiles contends that the trial court prejudicially erred by
admitting evidence of her statements made to Ashby in the
ambulance and at the hospital because the statements were




                                 9
involuntary. (Mincey v. Arizona (1978) 437 U.S. 385, 396-402
[accused was medicated, in intensive care due to gunshot wound,
and lapsing in and out of consciousness; hours long police
interview found involuntary].) She points out that she was
isolated in the hospital, was in pain without pain medication, had
a fractured foot, and likely had a brain injury. (People v. Caro
(2019) 7 Cal.5th 463, 526-535 (conc. opn. of Lui, J.) [confession
found involuntary under similar circumstances].) Stiles asserts
that the error violates her federal and state constitutional rights
against self-incrimination and to due process of law.
       Ashby spoke with Stiles in the ambulance at the scene of
the Tilton collision and at the hospital. In the ambulance, in
response to Ashby’s questions, Stiles stated that she had been
driving, had consumed a fifth of rum, and had used cocaine.
Ashby did not detect any odor of alcohol on Stiles and her vehicle
contained an unopened bottle of rum.
       At the hospital, Ashby continued to question Stiles for
about 15 to 20 minutes. Stiles stated that she had consumed
rum, used cocaine about two hours before the collision, and
crashed on purpose. To other questions, Stiles’s answers were
nonsensical or nonresponsive. Stiles received pain medication
nearly four hours after arriving at the hospital. After Ashby
arrested Stiles and left her hospital room, another officer advised
Stiles of her Miranda rights. (Miranda v. Arizona (1966) 384
U.S. 436.) That officer and a second officer then questioned
Stiles. The trial court later found that Stiles’s statements to
these two police officers were involuntary.
       We need not decide whether Stiles’s statements to Ashby
were involuntary. Error, if any, in admitting Stiles’s statements
to Ashby is harmless beyond a reasonable doubt. (People v. Caro,




                                10
supra, 7 Cal.5th at p. 493 [standard of review].) Stiles made
similar statements to others indicating that her actions were
intentional. To motorist Amanda Bassett, who stopped to help
Stiles following the collision, Stiles stated that only she and H.
were in the vehicle. When Jacilyn DiCarlo asked Stiles if she
struck their vehicle on purpose, Stiles replied that she did but did
not know why. Stiles informed a paramedic that she wanted to
die. She also admitted to a social worker that she struck Tilton’s
truck in the opposing lane although she had time to move back to
her lane but did not do so. She indicated that she drove fast
because she was upset and that the collision was her fault. Mr.
Schilling saw the head-on collision, police officers found cocaine
in Stiles’s purse, and her blood contained the presence of cocaine
and marijuana. Stiles also informed a hospital nurse that she
had used cocaine recently. We are persuaded beyond a
reasonable doubt that the jury would not have reached a different
result had the trial court excluded the statements Stiles made to
Ashby. (Id. at p. 495.)
                                  III.
       Stiles argues that the trial court abused its discretion by
imposing the upper term of imprisonment for count 2 (gross
vehicular manslaughter) because it relied on invalid aggravating
factors and ignored mitigating factors of her psychotic mental
condition, anxiety, and stressful relationship with Shaffer. She
adds that the recent enactment of Senate Bill No. 567 (2021-2022
Reg. Sess.) requires a remand for resentencing pursuant to
section 1170, subdivision (b), as amended.
       In imposing the upper term, the trial court relied upon the
following aggravating factors: 1) the crime involved great
violence; 2) the victim was particularly vulnerable; 3) Stiles was




                                11
convicted of other crimes for which consecutive sentences could
have been imposed but received a concurrent sentence; and 4)
Stiles’s violent conduct presents a serious danger to society. (Cal.
Rules of Court, rule 4.421(a) & (b).) In sentencing Stiles, the trial
court commented that Stiles does not appreciate the devastating
consequences of her actions and decisions on December 1, 2019.
       Senate Bill No. 567, which became effective January 1,
2022, amended section 1170 by making the middle sentencing
term the presumptive sentence unless certain circumstances
exist. (Stats. 2021, ch. 731, § 1.3, adding § 1170, subd. (b)(1), (2).)
Pursuant to the amendment, the trial court may impose an upper
term sentence only where there are circumstances in aggravation
and the facts underlying those circumstances have been
stipulated by the defendant or found true beyond a reasonable
doubt by a jury or court trial. The Attorney General concedes
that Senate Bill No. 567 applies retroactively to Stiles.
       Any fact-finding error here is harmless beyond a reasonable
doubt because the jury “unquestionably would have found true”
at least one aggravating circumstance beyond a reasonable doubt.
(People v. Sandoval (2007) 41 Cal.4th 825, 839.) Stiles’s crime
involved great violence. She drove her 5,000-pound vehicle into
oncoming traffic at high speed and caused a “fireball” collision,
killing Tilton immediately. (Cal. Rules of Court, rule 4.421(a)(1).)
Tilton was also particularly vulnerable. He had only seconds to
avoid Stiles and had no means to avoid her high speed collision
with him. (Id., rule 4.421(a)(3); People v. Weaver (2007) 149
Cal.App.4th 1301, 1316 [head-on, high speed collision at night;
disagreeing with earlier decisions concluding victims of vehicular
manslaughter not particularly vulnerable], overruled on other
grounds by People v. Cook (2015) 60 Cal.4th 922.) Stiles’s




                                  12
conduct in using her vehicle as a deadly weapon against the
DiCarlo family and Tilton also presents a serious danger to
society. (Cal. Rules of Court, rule 4.421(b)(1).) Finally, the trial
court imposed a concurrent instead of consecutive sentence on
count 8, leaving the scene of a vehicle collision. (Id., rule
4.421(a)(7).) A single aggravating factor is sufficient to support
an upper term. (People v. Osband (1996) 13 Cal.4th 622, 728;
People v. Flores (2022) 75 Cal.App.5th 495, 500-501, review den.
June 15, 2022.) In any event, the four factors found by the trial
court are supported by sufficient evidence. Thus, remand for
resentencing is unnecessary.
                          DISPOSITION
      The judgment is affirmed.
      NOT TO BE PUBLISHED.




                                      GILBERT, P. J.

We concur:



             YEGAN, J.



             PERREN, J.




                                 13
                  Jacquelyn H. Duffy, Judge

           Superior Court County of San Luis Obispo

                ______________________________



      Mark R. Feeser, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, William H. Shin and Yun K. Lee, Deputy
Attorneys General, for Plaintiff and Respondent.




                              14